—Judgment, Supreme Court, New York County (Brenda Soloff, J.), entered on or about December 17, 1990, which dismissed the writ of habeas corpus and denied bail, unanimously reversed, on the law, the facts, and in the exercise of discretion, and bail is set in the sum of $300,000 on condition that defendant (1) surrender his passport, (2) refrain from applying for a new passport until the termination of these *444criminal proceedings, and (3) report to the New York City Police Department, 9th Precinct, at 6:00 p.m. each day.
Defendant has been indicted for murder in the second degree by acting with depraved indifference in violation of Penal Law § 125.25 (2) and related crimes. The allegation appears to be that during a July 4, 1990 party the defendant placed M-80 explosives in a trash can along with accelerants. An explosion occurred which allegedly caused the death of a fourteen year old boy.
The relator was remanded and, subsequently, his petition for a writ of habeas corpus dismissed. Interim bail was set by this court in the sum of $300,000.
Viewing the criteria for bail given in CPL 510.30 and relator’s ties to the community, employment and minimal criminal record, we find that it was an abuse of discretion to deny bail and we grant bail as indicated above. Concur— Sullivan, J. P., Ellerin, Wallach, Ross and Smith, JJ.